—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Dutchess County (Brands, J.), entered May 7, 2002, which, upon a fact-finding order of the same court, also entered May 7, 2002, made upon the appellant’s admission, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudged him to be a juvenile delinquent and *514placed him with the Commissioner of Social Services of Dutchess County for a period not to exceed one year. The appeal brings up for review the fact-finding order entered May 7, 2002.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the matter is remitted to the Family Court, Dutchess County, for further proceedings in accordance herewith.
Upon our review of the allocution made at the fact-finding hearing, we find that reversal is required. While the Family Court fully advised the appellant of his rights prior to his admission, the record clearly indicates that the court failed to obtain an allocution from his mother, who was present in court, with regard to her understanding of any rights the appellant might be waiving as a result of his admission (see Family Ct Act § 321.3 [1]; Matter of LeJuane S., 247 AD2d 481, 482 [1998]; Matter of Shantique F., 223 AD2d 590, 591 [1996]; Matter of Melvin A., 216 AD2d 227 [1995]). Therefore, the order of disposition must be reversed, the fact-finding order vacated, and the matter remitted to the Family Court for further proceedings on the juvenile delinquency petition.
The appellant’s remaining contentions either are without merit qr have been rendered academic in light of our determination. Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.